Citation Nr: 0932717	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1985 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which: declined to reopen 
the appellant's claims of entitlement to service connection 
for bilateral hearing loss and bilateral tinnitus; granted 
entitlement to service connection for a cervical strain 
(assigning a 10 percent disability rating); continued a 10 
percent disability rating for a bilateral eye disability; 
continued a 10 percent disability rating for gastroesophageal 
reflux disease (GERD); and continued a 10 percent disability 
rating for residuals of a head injury, to include chronic 
headaches.  In April 2002, the appellant submitted a notice 
of disagreement with all of the aforementioned issues and 
timely perfected his appeal in March 2003.

In June 2006, the appellant presented sworn testimony during 
a personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

In June 2006, the Board remanded all of the aforementioned 
claims for notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006), as well as for VA examinations for the 
spine, brain and GERD.  In August 2007, the Board: reopened 
and remanded the appellant's claim of entitlement to service 
connection for tinnitus to obtain missing treatment records 
and for a VA audiological examination; denied the appellant's 
petition to reopen his claim of entitlement to service 
connection for bilateral hearing loss; increased the 
appellant's cervical strain disability from 10 percent to 20 
percent; increased the residuals of the appellant's head 
injury from 10 percent to 30 percent; and continued the 
appellant's 10 percent disability rating for GERD.


In a July 2009 statement, the appellant appeared to indicate 
he wished to file new increased disability rating claims for 
his service-connected bilateral eye disability and head 
injury residuals.  As such, these issues are REFERRED back to 
the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record indicates that the 
appellant's currently diagnosed bilateral tinnitus is 
etiologically related to his military service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection 
for bilateral tinnitus has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that he currently suffers from 
bilateral tinnitus that is the result of an injury in 
service.  Specifically, he claims that in 1994, he suffered 
from head trauma when he was lighting an emersion heater, 
which exploded.  He also complained of exposure to acoustic 
trauma due to noise from helicopters and during training, 
stating that no hearing protection was provided.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

With respect to Hickson element (1) [current disability] the 
May 2009 VA audiology examination report indicates the 
presence of tinnitus.  Hickson element (1) is accordingly met 
for the claim.  See Hickson, supra.

Review of the appellant's service treatment records does not 
reveal a diagnosis of tinnitus.  Accordingly, Hickson element 
(2) [in-service disease or injury] is not met with respect to 
disease.  Turning to an in-service injury, the appellant has 
asserted that he sustained acoustic trauma after he suffered 
from head trauma when he was lighting an emersion heater, 
which exploded.  See VA audiological examination report; May 
2, 2009.  As noted above, service connection is in effect for 
subjectively altered vision in both eyes, following corneal 
trauma with vitreous corneal adhesion and reduced B-wave 
amplitude as well as residuals of closed head injury with 
persistent headaches, both as a result of the 1994 explosion.  
Accordingly, the Board finds that the appellant's claim that 
he was exposed to hazardous noise as a result of the 1994 
explosion in service to be credible.  Hickson element (2) 
with respect to in-service injury is satisfied.  See Hickson, 
supra.

With respect to crucial Hickson element (3) [medical nexus], 
the question presented in this case, i.e., the relationship, 
if any, between the appellant's tinnitus and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board is cognizant of the holding in Hensley v. Brown, 
which stated that 
even if disabling hearing loss was not demonstrated at 
separation from service, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Board acknowledges that the lack of any evidence showing 
the appellant had bilateral tinnitus during service is not 
fatal to his claim for service connection.  Analogously, the 
Board notes that the laws and regulations do not strictly 
require in-service complaint of, or treatment for, hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United 
States Court of Appeals for Veterans Claims has held where 
there is no evidence of a veteran's claimed hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . "  See 
Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).  Therefore, the critical question is 
whether the appellant has current bilateral tinnitus, which 
is causally related to service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The May 2009 VA audiological examination report noted that 
hearing loss was present and that tinnitus was at least as 
likely as not associated with the hearing loss; however, the 
VA examiner concluded that as the service treatment records 
were negative for any complaints of bilateral tinnitus, the 
appellant's bilateral tinnitus was not the result of his time 
in service.  See VA audiological examination report, May 2, 
2009.  

In October 2000, the appellant participated in a VA speech 
pathology consult.  At that time, he reported a history of 
tinnitus subsequent to acoustic trauma in the military.  He 
completed the Tinnitus Handicap Inventory (THI) and the 
Tinnitus Management Program Questionnaire (TMPQ).  The 
results of the THI revealed certain consistent problems 
related to tinnitus (e.g., reduced concentration, anger, and 
frustration), including occasional sleep difficulty and 
irritability.  The results of the TMPQ revealed that the 
tinnitus perceived by the appellant fluctuated from mild to 
loud noise and was perceived as moderately severe high 
pitched sound characteristic of "ringing".  The tinnitus 
was reported as most severe when the appellant is tense and 
with relief reportedly occurring in the context of changes in 
altitude.  See VA Medical Center (VAMC) treatment record; 
Speech Pathology Consul; October 13, 2000.  

He continued to receive treatment at the VAMC through 2009 
for his bilateral tinnitus.  The appellant has consistently 
reported that he has suffered from tinnitus since the 
explosion in service.  Although the VA examiner did not 
render an opinion in the appellant's favor, the Board 
believes that continuity of tinnitus has been established by 
the appellant's sworn  statements and VAMC treatment records, 
which the Board has no reason to disbelieve.  See, e.g., 
Travel Board hearing transcript, May 20, 2005.

Resolving all doubt in the appellant's favor, the Board  
concludes that Hickson element (3), has been satisfied via 
continuous symptomatology.  Thus, all three elements have 
been satisfied.  In summary, for reasons and bases expressed 
above, the Board concludes that service connection for 
tinnitus is warranted.  The benefit sought on appeal is 
granted. 


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


